IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: N.B., A MINOR         : No. 237 WAL 2018
                                          :
                                          :
PETITION OF: COMMONWEALTH OF              : Petition for Allowance of Appeal from
PENNSYLVANIA                              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.